Name: 2000/634/EC: Council Decision of 9 October 2000 appointing a United Kingdom member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2000-10-21

 Avis juridique important|32000D06342000/634/EC: Council Decision of 9 October 2000 appointing a United Kingdom member of the Committee of the Regions Official Journal L 269 , 21/10/2000 P. 0047 - 0047Council Decisionof 9 October 2000appointing a United Kingdom member of the Committee of the Regions(2000/634/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Mr Lewis Shand SMITH, notified to the Council on 10 July 2000;Having regard to the proposal from the United Kingdom Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Hugh HALCRO-JOHNSTON is hereby appointed a member of the Committee of the Regions in place of Mr Lewis Shand SMITH for the remainder of his term of office, which runs until 25 January 2002.Done at Luxembourg, 9 October 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 28, 4.2.1998, p. 19.